Citation Nr: 0837876	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial ratings for a left shoulder 
disability, rated as 10 percent effective August 29, 2003, 
and rated as 20 percent from June 18, 2004.

2.  Entitlement to an effective date earlier than August 29, 
2003, for a grant of service connection for a left shoulder 
disability.



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board notes that in various correspondence, such as a 
February 2008 letter, the veteran contends he is unemployable 
due to his service-connected disability.  This issue is 
referred to the RO for initial action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay of adjudication of these 
claims, further development is required before these claims 
can be decided.

Regarding the veteran's claim for an increased rating, the 
record reflects the veteran was involved in a motorcycle 
accident in February 2008, and that his left shoulder was re-
injured.  A private medical record from February 2008 from 
Craig Berko, D.C., states that the veteran "is being seen 
five times a week receiving physical therapy for injuries to 
his spine and both lower and upper extremities, especially 
the left shoulder."  However, none of Dr. Berko's treatment 
records have been obtained.  This is evidence pertinent to 
the veteran's claim for an increased rating for his left 
shoulder, and the records must be requested.  In addition, 
the Board notes the veteran has not been afforded a VA 
examination for this disability since filing his claim for an 
increased rating, presumably because he had been 
incarcerated.  However, affording him a VA examination should 
be attempted in order to properly adjudicate this claim.  
Moreover, it appears the veteran was released from prison 
sometime in 2006.  A VA examination should be afforded to 
him.  

As to the veteran's claim for an earlier effective date, in 
the Board's December 2007 remand, it was noted that the 
veteran contends he was mentally incompetent immediately 
after discharge, rendering him incapable of filing an 
application for benefits, and that he is therefore entitled 
to service connection from the time of his discharge forward.  
The veteran claims that after discharge he received treatment 
for memory loss, post-traumatic stress disorder, and alcohol 
and drug abuse from Niagara County Mental Health in Niagara 
Falls, New York.  In this regard, the Board directed the RO 
to obtain the veteran's treatment records from this facility.  
In a December 2007 VA Form 21-4138, the veteran stated he had 
contacted this facility and was unable to obtain the records.  
However, subsequently, in his May 2008 VA Form 9, the veteran 
stated that the records are currently stored in Lockport, New 
York.  At no time did the RO attempt to obtain these records.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  VA must attempt to obtain these records.

Additionally, the Board directed the RO to afford the veteran 
VCAA notice specific to his claim for an earlier effective 
date, to include language about mental incompetency.  While 
VCAA notice was sent to the veteran in January 2008, the 
requested language is not included in the letter.  The letter 
references an attachment which reportedly contained the 
required language, but this attachment is not included with 
the letter of record.  It must be ensured that the correct 
notice has been sent to the veteran.  

The RO should also ask the veteran to state whether he is 
receiving Social Security Disability benefits.  In an October 
2007 letter the veteran attached some documents from the 
Social Security Administration.  While it does not appear he 
is contending he is currently in receipt of benefits, this 
should be clarified.




Accordingly, the case is REMANDED for the following action:

1.  The RO should add a copy of the 
insert regarding mental incompetency to 
the claims file.  If for any reason it is 
determined that such information was not 
previously provided, send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  The 
notice must discuss the requirements for 
proving continuous mental incompetency.  
Advise him as to the type of evidence 
that would support his claim of 
continuous mental incompetence, including 
records of treatment for mental disorders 
from the time of discharge to the 
present, criminal records, and records of 
treatment while in prison.  Provide the 
text of 38 C.F.R. § 3.353 (2007).

2.  Ask the veteran if he is currently 
receiving Social Security Disability 
benefits.  If he is, obtain the records 
pertinent to the veteran's claim for 
Social Security disability benefits 
including a copy of any decision and 
copies of the medical records relied upon 
concerning that claim.

3.  Contact the veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain his 
private treatment records from Niagara 
County Mental Health in Niagara Falls, 
New York.  If needed, ask the veteran for 
further information about the storage of 
these records, pursuant to his contention 
that they are stored in Lockport, New 
York.  Thereafter, the RO should attempt 
to obtain those records.  If no records 
can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for 
the record.

4.  Contact the veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain his 
private treatment records from Craig 
Berko, D.C., and any other recent private 
treatment records pertinent to his claim 
for an increased rating.  Thereafter, the 
RO should attempt to obtain those 
records.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record.

5.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his left shoulder 
disability.  The examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any.  The 
examiner should identify and completely 
describe any other current 
symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes, particularly, DC 5201.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting, Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




